PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

VERNET P. BOONE,
Plaintiff-Appellant,

v.

DANIEL S. GOLDIN, in his official
capacity as Administrator, National
Aeronautics and Space
                                                                   No. 98-2085
Administration,
Defendant-Appellee,

and

CHARLES M. SOUTHALL, III; WAYNE
C. HOGGE; BILLY W. BEASLEY,
Defendants.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
Henry C. Morgan, District Judge.
(CA-97-76-4)

Argued: April 9, 1999

Decided: May 17, 1999

Before HAMILTON, MOTZ, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Hamilton and Judge Traxler joined.

_________________________________________________________________

COUNSEL

ARGUED: Sa'ad El-Amin, EL-AMIN & CRAWFORD, Richmond,
Virginia, for Appellant. Anita K. Henry, Assistant United States
Attorney, UNITED STATES ATTORNEY'S OFFICE, Norfolk, Vir-
ginia, for Appellee. ON BRIEF: Beverly D. Crawford, EL-AMIN &
CRAWFORD, Richmond, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, UNITED STATES ATTORNEY'S OFFICE,
Norfolk, Virginia, for Appellee.

_________________________________________________________________

OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

Vernet P. Boone brought this action, alleging that her employer,
the National Aeronautics and Space Administration (NASA), and
individual supervisors employed by NASA violated the
antidiscrimination and anti-retaliation provisions of Title VII of the
Civil Rights Act of 1964 by reassigning her to a different position
within NASA. Because the reassignment does not qualify as an
adverse employment action, we affirm the district court's grant of
summary judgment to NASA.

I.

Boone, an African-American civilian employee, works as an elec-
trical engineering technician at NASA's Langley Research Center in
Hampton, Virginia, where she has been employed since 1978. For
much of her time at NASA Boone was employed in the Acoustics
Research Laboratory. In 1994 she filed an administrative claim assert-
ing that she had been denied a promotion to GS-11 status because of
her race and gender. The following year she was promoted, and she
then entered into a settlement agreement with NASA.

A year later, on June 25, 1996, NASA informed Boone that it was
reassigning her to the Electrical Control Systems' 14-foot-by-22-foot
wind tunnel. She responded by filing a second administrative claim
in which she charged inter alia that this reassignment breached the
settlement agreement. When the matter was not resolved to her satis-
faction, in June 1997 Boone filed this action under Title VII alleging
that NASA and certain supervisors had reassigned her to the wind
tunnel for discriminatory and retaliatory reasons. See 42 U.S.C.A.

                    2
§§ 2000e-2, 2000e-3 (West 1994). She claims that poor working con-
ditions in the wind tunnel made it an undesirable place to work, and
that transfer to it thus constituted a significant or material change in
her working conditions sufficient to rise to the level of an adverse
employment action.

The district court granted summary judgment to NASA, reasoning
that the reassignment did not constitute an adverse employment
action. The court explained that the reassignment caused Boone no
reduction in grade, salary, benefits, level of responsibility, or title. In
fact, while her position in the lab was not one commensurate with her
GS-11 salary, the new position in the wind tunnel was; Boone had
been paid as a GS-11 for her work in the lab, but that position only
required a GS-10 salary and her replacement received a GS-10 salary.
Moreover, Boone failed to present any evidence that the reassignment
would reduce her opportunities for future reassignments or promo-
tions, and NASA offered evidence to the contrary, suggesting that
because of the wind tunnel's importance to its operations, the reas-
signment would better position Boone for future promotions. Finally,
the court noted that Boone was unable to offer substantial evidence
of poor working conditions in the wind tunnel.

II.

We must affirm. Although Boone may have experienced increased
stress in the new job (according to her deposition testimony, this was
due chiefly to its unfamiliarity and its more stringent deadlines), she
did not allege discharge, demotion, decrease in pay or benefits, loss
of job title or supervisory responsibility, or reduced opportunities for
promotion -- the typical requirements for a showing of an "adverse
employment action" that can support a Title VII claim. See Page v.
Bolger, 645 F.2d 227, 233 (4th Cir. 1981) (stating that inquiries into
adverse employment actions have consistently focused on whether
there has been discrimination in such ultimate decisions as hiring,
granting leave, discharging, promoting, and compensation).

We recognize that the Supreme Court has recently suggested that
Title VII liability can arise from a "tangible employment action,"
which the Court defined to include not only "hiring, firing, failing to
promote, . . . [and] significant change in benefits," but also "reassign-

                     3
ment with significantly different responsibilities." Burlington Indus-
tries, Inc. v. Ellerth, 524 U.S. 742, 118 S. Ct. 2257, 2268 (1998)
(discussing "tangible employment action" as trigger for employer's
strict liability under Title VII for supervisor's discriminatory acts);
see also Reinhold v. Commonwealth of Virginia, 151 F.3d 172, 175
(4th Cir. 1998). In light of the clear precedent indicating that Title VII
awards damages "only against employers who are proven to have
taken adverse employment action" for a discriminatory reason, St.
Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 523-24 (1993), and based
on our certainty that Congress did not intend Title VII to provide
redress for trivial discomforts endemic to employment, however, we
conclude that reassignment can only form the basis of a valid Title
VII claim if the plaintiff can show that the reassignment had some
significant detrimental effect on her. Boone has failed to forecast evi-
dence that could satisfy this requirement.

As the trial court rightly noted, a change in working conditions
may be a factor to consider in assessing whether a reassignment quali-
fies as an adverse employment action that could give rise to Title VII
liability. Boone's own deposition testimony, however, directly refuted
three of her four alleged problems with the conditions in the wind tun-
nel. Her remaining assertion was that the work in the wind tunnel was
unfamiliar and more stressful -- hardly notable complaints about a
reassignment, particularly a reassignment to a position commanding
a higher salary level and in a high-priority sector of the employer's
business. Absent evidence that a new position is significantly more
stressful than the last, vague allegations of stress resulting from reas-
signment cannot support a claim of discrimination under Title VII.

Nor are we persuaded by Boone's contention that the trial court
erred in refusing to consider the allegations about poor working con-
ditions articulated in the affidavits of three co-workers. First, we do
not agree that the trial court ignored the allegations made in the affi-
davits. The court recounted in detail the "litany of poor working con-
ditions" described in the affidavits, and then concluded that neither
Boone nor her three affiants alleged conditions sufficient to show an
adverse employment action.

Moreover, the affidavits provide no support for Boone's claim that
she suffered an adverse employment action. Boone never relied on the

                     4
poor working conditions described in the affidavits-- not in her com-
plaint, in her deposition testimony, or even in her response to
NASA's motion for summary judgment. Nor did the affiants mention
any of the difficult working conditions on which Boone did rely. Per-
haps this was because, unlike Boone, none of the affiants worked as
an electrical engineering technician in the wind tunnel.

One affiant was a student intern who spent only one week in the
wind tunnel. The other two did not specify the duties that they per-
formed or where they worked in the tunnel, so it is impossible to
determine whether they worked under the same conditions as Boone.
The single affiant who alleged disparate treatment in the nature of a
disproportionate assignment of African-American mechanical engi-
neering technicians to the wind tunnel did not offer any observations
pertinent to disparate treatment of electrical engineering technicians,
like Boone. For these reasons, the affidavits provide no assistance to
Boone.

III.

In sum, absent any decrease in compensation, job title, level of
responsibility, or opportunity for promotion, reassignment to a new
position commensurate with one's salary level does not constitute an
adverse employment action even if the new job does cause some
modest stress not present in the old position. Because Boone has
failed to allege that she suffered any adverse employment action, or
to forecast any evidence of this, she cannot prevail on her claims of
discrimination or retaliation.

Accordingly, the judgment of the district court is

AFFIRMED.

                    5